Citation Nr: 0927279	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lung surgery, 
claimed as a result of asbestos exposure.

2.  Entitlement to an initial compensable rating for metal 
fragment left eye, with residual retinal scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to July 1955.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran presented testimony at the Columbia, South 
Carolina RO in June 2007.

The Board notes that in a July 2006 RO rating decision, the 
Veteran was granted service connection for metal fragment 
left eye, with residual retinal scarring.  Furthermore, in an 
August 2007 RO rating decision, the Veteran was granted 
service connection for meralgia paraesthetica of the right 
thigh due to an injury of the anterior femoral cutaneous 
nerve, claimed as right leg pain.  Accordingly, the claims 
for service connection for the noted left eye and right leg 
disabilities are no longer on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he underwent lung surgery as a 
result of asbestos exposure in service and therefore, service 
connection is warranted.  In response to his claim, the 
Veteran was afforded a VA respiratory examination in February 
2007.  The VA examiner was asked to review the claims file 
and give an opinion on whether the Veteran was exposed to 
asbestos aboard ship while in the Navy.  
The examiner noted that the Veteran had a July 2007 pulmonary 
function/spirometry pending that he did not have available to 
him at that time.  He also noted that the Veteran had a 
spirometry from November 2005 in the computer chart reading 
moderate obstructive ventilatory defect, but he did not see 
any listing of any other studies showing lung volume or 
diffusion studies or a full pulmonary function test (PFT).  
The examiner also noted that the Veteran had a chest X-ray 
done in August 2002 showing a partial segmentectomy in the 
left upper lobe and chronic bronchial markings at the lung 
bases in the upper lobes, but otherwise, there were no 
specific pulmonary findings listed on the chest X-ray report.  
The examiner diagnosed the Veteran with chronic obstructive 
pulmonary disease.  However, he also noted that in regards to 
confirming or ruling out asbestos exposure and lung damage 
resulting from such exposure, he would recommend that the 
Veteran have recent chest X-rays performed, as well as a CAT 
scan or a high resolution CT, which could do better in 
confirming a pulmonary fibrosis or something along those 
lines which could also be tied into asbestos exposure.  The 
examiner also indicated that the Veteran needed to have full 
pulmonary function tests (PFT's) to include lung volumes and 
diffusion studies performed.  See July 2007 VA respiratory 
examination report.  The record does not reflect that the VA 
examiner's suggested studies were ever conducted.  

The Veteran also contends that the current noncompensable 
evaluation assigned for his left eye disability does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  In this regard, the Board 
notes that the most recent VA examination in connection with 
the Veteran's service-connected left eye disability was 
conducted in February 2007.  The Veteran's representative 
argues that the February 2007 VA examiner did not review the 
Veteran's pertinent medical history, as documented in his 
claims folder because as the examination report indicates, 
the claims folder was not available for review at the time of 
the examination.  See February 2007 VA eye examination 
report.

For these reasons, the Veteran's representative requests that 
the case be remanded for new VA examinations.  See June 2009 
Appellant's Brief.

In light of these circumstances, the Board finds that the 
February 2007 and July 2007 VA examinations are not adequate 
for rating purposes and agrees that the Veteran should be 
afforded another VA examination to determine the current 
level of severity of his left eye disability, and another VA 
examination to determine the etiology of his currently 
demonstrated lung disability.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2008).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  Schedule the Veteran for a VA 
respiratory examination.  The designated 
examiner should determine the precise 
diagnosis of any respiratory/pulmonary 
disorders that the Veteran currently 
experiences.  All necessary diagnostic 
testing and clinical evaluation should be 
accomplished, and all findings should be 
reported in detail.  This must include 
current X-ray studies, as well as a CAT 
scan or high resolution CT.  Pulmonary 
function testing must also be performed, 
and the report must specifically include 
Forced Vital Capacity and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method.  

The examiner should offer an opinion as to 
the most probable etiology and date of 
onset of any respiratory or pulmonary 
disorder found.  After a complete review 
of the Veteran's file, the examiner shall 
indicate whether it is at least as likely 
as not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed disorder(s) is 
related to the Veteran's service, to 
include exposure to asbestos.  If no 
opinion can be rendered, without resorting 
to pure speculation, please explain why 
this is not possible.  The examiner is 
also requested to comment on VA outpatient 
records noting that the Veteran has a 
history of long-term tobacco use.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of the Veteran's 
service-connected left eye disability.  
Any necessary tests and studies should be 
performed, and all findings should be 
reported in detail.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examination reports 
should contain the full rationale for all 
opinions expressed.

3.  Readjudicate the Veteran's claims based 
on a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before the 
claims folder is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




